DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 22, 2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on September 22, 2020 are accepted. 

Specification
	The specification filed September 22, 2020 is accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “the system being configured, for a web page to: extract …, provide …” in claims 8-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. US 2018/0115565 A1 [hereinafter Kuo] in view of Ismael US 9,934,376 B1.

As per claims 1, 8 and 16, Kuo teaches a method of detecting a malicious webpage using a malicious webpages detector, wherein the malicious webpages detector comprises at least a first deep learning neural network and a second deep learning neural network operable on at least a processing unit, the method comprising, for a webpage: 
extracting text (i.e., lexical features) content from at least a source code of said webpage [paragraph 0028, 
providing first prospect of whether said text content constitutes malicious content, using the first deep learning neural network [paragraphs 0029-0030],
determining non-text content of said webpage, wherein the non-text content comprises at least one file including content usable to display at least one of an image and an animated content of the webpage [paragraphs 0029-0030]. Kuo is silent on extracting a binary content of a file analyzing the binary content for malicious content.  
Ismael teaches determining non-text content of said webpage, wherein the non-text content comprises at least one file including a binary content usable to display at least one of an image and an animated content of the webpage [column 14, lines 4-46 and column 15, lines 1-53],
extracting at least part of the binary content of the file [column 14, lines 4-46], 
feeding the binary content extracted from the file to the second deep learning neural network [column 14, lines 4-46 and column 15, lines 1-53],
providing second prospect of whether said non-text content constitutes malicious content, using the second deep learning neural network [column 14, lines 4-46 and column 15, lines 1-53], and 
detecting whether the webpage is malicious based on at least one of the first prospect and the second prospect [column 14, lines 4-46 and column 15, lines 1-53]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to employ the teachings of Ismael within the system of Kuo in order to enhance the security of the system by analyzing binary files for malicious content. 

As per claims 2 and 9, Kuo further teaches the method wherein: the first prospect comprises at least one of a probability that the text content constitutes malicious content, and a probability that the text content does not constitute malicious content, the second prospect comprises at least one of a probability that the non-text content constitutes malicious content [paragraphs 0027-0030] and a probability that the non-text content does not constitute malicious content, and wherein a webpage is detected as malicious based on a comparison of at least one of the first prospect and the second prospect with a criterion [paragraphs 0027-0030].

As per claims 3 and 10, Kuo further teaches the method comprising, following the detection of a malicious webpage, performing a security action to avoid a connection of a user to said webpage or to limit the connection of the user to said webpage [paragraphs 0029-0030].

As per claims 4 and 11, Kuo further teaches the method wherein extracting the text content of the source code of a webpage comprises extracting the whole raw text content of the source code of the webpage, or at least part of it [paragraphs 0027-0028].

As per claims 5 and 12, Kuo further teaches the method wherein the malicious webpages detector is operable for at least one of: a plurality of different browsers used to access the webpage, and a plurality of different operating systems on which a browser is used to access the webpage, and a plurality of different programming languages of webpages [paragraphs 0029-0030].

As per claims 6 and 14, Kuo further teaches the method wherein the text content comprises non-obfuscated content and obfuscated content, or only obfuscated content, the method comprising: deobfuscating said obfuscated content, feeding the non-obfuscated content and the deobfuscated content, or only the deobfuscated content, to the first deep learning neural network, and providing first prospects of whether said text content constitutes malicious content, using the first deep learning neural network [paragraphs 0029-0030].

As per claims 7 and 15, Kuo further teaches the method wherein at least one of (i) and (ii) is met: (i) the text content comprises text content without semantic meaning; (ii) the binary content comprises raw binary content without semantic meaning [paragraphs 0029-0030].

	As per claim 13, Kuo further teaches the system wherein said system is located in at least one of a plug-in of a web browser and a proxy [paragraphs 0027-0028].

	As per claim 17, Ismael further teaches the method wherein the binary content comprises raw binary content without semantic meaning [column 14, lines 4-46].

	As per claim 18, Kuo further teaches the system said system being operable for at least one of: a plurality of browsers used to access the webpage, and a plurality of operating systems of the user accessing the webpage, and a plurality of programming languages of the webpage [paragraphs 0027-0028].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435